     Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 1 of 25



                   United States District Court
                     District of Massachusetts


                                   )
Quanita Monroe,                    )
                                   )
           Plaintiff,              )
                                   )
           v.                      )     Civil Action No.
                                   )     20-10144-NMG
Medtronic, Inc. et al.,            )
                                   )
           Defendants.             )
                                   )



                          MEMORANDUM & ORDER

GORTON, J.

     Plaintiff Quanita Monroe (“plaintiff” or “Monroe”) alleges

that Medtronic, Inc. (“Medtronic”), its subsidiaries Covidien LP

and Covidien U.S. Holdings, Inc. (collectively, “Covidien”) and

numerous unknown individuals involved in the manufacturing and

distribution process (collectively, with Medtronic and Covidien,

“defendants”) are liable for her severe internal injuries caused

by a medical mesh product implanted during hernia repair

surgery.   Pending before the Court is defendants’ motion to

dismiss plaintiff’s complaint.




                                  -1-
        Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 2 of 25



I.   Factual Background

     Medtronic is a medical device manufacturer based in Ireland

with a United States principal place of business in Minnesota.

In 2015, Medtronic acquired each of the medical device companies

that comprise Covidien, both of which are incorporated in

Delaware and have their principal places of business in

Massachusetts.

     Covidien manufactures several different kinds of hernia

mesh, including a polyester surgical mesh known as Parietex

Composite (“PCO”) mesh.       PCO mesh is a two-sided composite mesh

which, like other such meshes, is used to add support to

muscular walls and prevent the recurrence of hernias.            It has a

protective absorbable collagen barrier to prevent tissue

attachment on one side and a polyester textile on the other

side.

     Defendants allegedly secured approval to market PCO mesh

from the U.S. Food and Drug Administration (“FDA”) pursuant to a

section of the Food, Drug and Cosmetic Act (“FDCA”) that applies

to devices found to be “substantially equivalent” in design and

function to a device already legally on the market. 21 U.S.C. §

360c(f) and (i).      That process, plaintiff avers, allowed




                                     -2-
        Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 3 of 25



defendants to forego pre-market clinical studies and research

intended to ensure the safety of the product.

      Monroe, a resident of Nebraska, alleges that she underwent

surgery to repair an inguinal hernia in May, 2013, during which

PCO mesh manufactured by defendants was implanted.           She alleges

that she suffered from chronic abdominal pain in the months

following the surgery and that she underwent corrective surgery

on an unrecalled date to remove or revise part of the implanted

mesh.

        In January, 2017, Monroe claims she went to the emergency

room complaining of severe abdominal pain.          Exploratory surgery

purportedly revealed that the PCO mesh had eroded into her small

intestine, requiring the immediate removal of the mesh and a

portion of her bowel.

      Plaintiff contends that, as a result of defendants’

negligent conduct in the manufacturing and distribution of PCO

mesh, she has suffered severe and permanent injuries.

II.   Procedural Background

      Plaintiff filed her original complaint in this Court on

January 23, 2020, alleging jurisdiction based upon diversity of

citizenship.     She amended her complaint first in February, 2020,

and then again in April, 2020.        In her second amended complaint

                                     -3-
     Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 4 of 25



(“the complaint”), plaintiff alleges 11 counts against the

defendants: negligence (Count I); strict liability for defective

design (Count II); strict liability for defective manufacturing

(Count III); strict liability for failure to warn (Count IV);

violations of 15 U.S.C. § 2301 et seq. and Neb. Rev. Stat. § 59-

1602 et seq. (Count V); unjust enrichment (Count VI); fraudulent

concealment (Count VII); negligent misrepresentation (Count

VIII); negligence per se in violation of 21 U.S.C. § 33l(e) and

21 C.F.R. § 806.01(a)(l) (Count IX); vicarious liability (Count

X); and punitive damages (Count XI).

     Defendants filed their motion to dismiss plaintiff’s

complaint pursuant to Fed. R. Civ. P. 12(b)(6) and 9(b) on May

11, 2020.   Pursuant to a joint motion of the parties, the case

was stayed in June, 2020, pending a decision of the Judicial

Panel on Multidistrict Litigation (“JPML”) as to whether to

consolidate the case with 11 other pending federal actions

related to Covidien’s hernia mesh products.       In August, 2020,

the JPML declined to consolidate the cases for coordinated

pretrial treatment and defendants subsequently moved to lift the

stay and renew their motion to dismiss.      This Court lifted the

stay in September, 2020, and plaintiff thereafter timely opposed

the motion to dismiss.



                                  -4-
     Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 5 of 25



III. Motion to Dismiss

     A.   Legal Standard

     To survive a motion to dismiss, a claim must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).      In considering the merits of

a motion to dismiss, the Court may only look to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference and matters of which judicial notice

can be taken. Nollet v. Justices of Trial Court of Mass., 83 F.

Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 228 F.3d 1127 (1st

Cir. 2000).

     Furthermore, the Court must accept all factual allegations

in the claim as true and draw all reasonable inferences in the

claimant’s favor. Langadinos v. Am. Airlines, Inc., 199 F.3d 68,

69 (1st Cir. 2000).   If the facts in the claim are sufficient to

state a cause of action, a motion to dismiss must be denied. See

Nollet, 83 F. Supp. 2d at 208.

     Although a court must accept as true all the factual

allegations in a claim, that doctrine is not applicable to legal

conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).        Threadbare

recitals of legal elements which are supported by mere


                                  -5-
      Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 6 of 25



conclusory statements do not suffice to state a cause of action.

Id.

      B.   Application

           1.   Choice of Law

      As a preliminary matter, this Court must determine what law

applies to plaintiff’s claims.      In diversity actions, a federal

court must apply the law that would be applied under the choice

of law rules of the forum state. Levin v. Dalva Bros., 459 F.3d

68, 73 (1st Cir. 2006).     In Massachusetts, courts apply a

“functional approach” to choice of law that is “explicitly

guided by the Restatement (Second) of Conflict of Laws (1971).”

Id. at 74.   Under that approach, tort claims are governed by the

law of the state where the injury occurred unless another state

has a more significant relationship to the underlying cause of

action. Watkins v. Omni Life Sci., Inc., 692 F. Supp. 2d 170,

174 (D. Mass. 2010).

      The parties conclude that Nebraska law should apply to

plaintiff’s claim and this Court agrees.        The implantation of

the mesh and the subsequent injuries and treatment appear to

have occurred in Nebraska, where plaintiff also resides.          The

only state with any other significant connection to the case is

Massachusetts, where Covidien has its principal place of


                                   -6-
     Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 7 of 25



business, but the cause of action is clearly more closely

related to Nebraska than Massachusetts.      Although choice of law

analysis may be premature at the motion-to-dismiss stage in some

circumstances, here the parties are in agreement and the facts

are sufficiently clear that delay in making such a determination

“would serve no useful purpose.” Foisie v. Worcester Polytechnic

Inst., 967 F.3d 27, 42 (1st Cir. 2020).      Therefore, this Court

will apply Nebraska law.

          2.     Strict Liability (Counts II, III and IV)

               a. Design Defect

     To state a claim of strict liability for a design defect

under Nebraska law, a plaintiff must show that

     (1) the defendant placed the product on the market for use
     and knew, or in the exercise of reasonable care should have
     known, that the product would be used without inspection
     for defects; (2) the product was in a defective condition
     when it was placed on the market and left the defendant's
     possession; (3) the defect is the proximate or a
     proximately contributing cause of the plaintiff’s injury
     sustained while the product was being used in a way and for
     the general purpose for which it was designed and intended;
     (4) the defect, if existent, rendered the product
     unreasonably dangerous and unsafe for its intended use; and
     (5) the plaintiff’s damages were a direct and proximate
     result of the alleged defect.

Vallejo v. Amgen, Inc., 2014 U.S. Dist. LEXIS 138455, at *18 (D.

Neb. 2014).    To satisfy the fourth element, a plaintiff must

allege facts showing that the product was


                                  -7-
     Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 8 of 25



     dangerous to an extent beyond that which would be
     contemplated by the ordinary consumer who purchases it,
     with the ordinary knowledge common to the community as to
     its characteristics.

Id. at *18-19 (quoting Freeman v. Hoffman-La Roche, Inc., 260

Neb. 552, 569 (2000)).

     Defendants contend that they are entitled to dismissal of

Monroe’s design defect claim because 1) her allegations that the

PCO mesh was unreasonably dangerous or defectively designed are

conclusory and 2) she does not explain how an alleged defect in

the PCO mesh caused her injuries.

     Liberally construing Monroe’s complaint, this Court

concludes that she has proffered facts sufficient to state a

strict liability design defect claim.      Monroe satisfies the

first element because she alleged that defendants placed the PCO

mesh on the market and knew that it would be used without

inspection.   She also satisfies the second element by alleging

that the PCO mesh was defective when placed on the market

because the absorbable collagen barrier and unsealed edges fail

to protect against damage caused by the mesh’s polyester textile

component.

     With respect to the fourth element, Monroe alleged that the

defects of PCO mesh rendered it unreasonably dangerous and that

the PCO mesh products are “considerably more harmful and

                                  -8-
     Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 9 of 25



inadequate than other meshes or methods for hernia repair.”           To

support such a claim, plaintiff alleges that the PCO mesh causes

a severe inflammatory response even when properly implanted.

She further avers that the mesh, implanted in her according to

defendants’ instructions, eroded into her small intestine and

required surgical removal of part of her bowel.        Those factual

allegations, accepted as true, permit a reasonable inference

that the risk of injury caused by the PCO mesh was greater than

an ordinary consumer would expect.

     Finally, Monroe meets the third and fifth elements because

she asserts that the implantation of defendants’ PCO mesh

directly and proximately caused her abdominal pain and the

erosion of a portion of her small intestine.       Citing several

recent cases in which courts have dismissed complaints raising

similar claims, defendants insist that plaintiff is required to

demonstrate precisely how the alleged defect caused her

injuries.   Yet plaintiff’s burden on a motion to dismiss does

not require her to prove such a connection conclusively. See,

e.g., Dye v. Covidien LP, 2020 U.S. Dist. LEXIS 105676, at *12

(S.D. Fla. 2020) (“It would be unreasonable for the Court to

require Plaintiff to plead exactly how the implanted Product is

defective and how it caused his alleged injuries when Plaintiff

has not yet been afforded discovery or the benefit of expert

                                  -9-
     Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 10 of 25



testimony.”).    Rather, it is sufficient that Monroe has alleged

that the PCO mesh was defective and proffered facts to support a

reasonable inference that the defect caused her injuries.

     Accordingly, Monroe has stated a plausible theory of

recovery based on a design defect.

                b. Manufacturing Defect

     Defendants move to dismiss Monroe’s manufacturing defect

claim on the ground that she fails to allege properly the

elements of such a claim.

     Manufacturing defects are related to but differ

significantly from design defects.       A design defect exists when

“the product meets the specifications of the manufacturer but

[it] nonetheless poses an unreasonable risk of danger.” Jay v.

Moog Auto., Inc., 264 Neb. 875, 880 (2002).       In contrast, a

manufacturing defect exists when “the product differs from the

plan and specifications of the manufacturer.” Freeman, 260 Neb.

at 569 (citing Rahmig v. Mosley Machinery Co., 226 Neb. 423, 438

(1987)).

     Monroe pleads no facts indicating that the PCO mesh used to

repair her hernia differed in any way from defendants’ plan or

specifications for that product.      Instead, plaintiff repeats her

allegations that defendants’ PCO mesh products are defective in

                                  -10-
     Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 11 of 25



their design.    To the extent that plaintiff’s allegations can be

construed as complaining of a manufacturing defect, they are

entirely conclusory and therefore do not suffice to state a

cause of action.    Because plaintiff has not demonstrated that

the PCO mesh deviated from its intended specifications, she has

failed to plead a manufacturing defect claim.

                c. Failure to Warn

     Under Nebraska law,

     [a] manufacturer or other seller is subject to liability
     for failing either to warn or adequately to warn about a
     risk or hazard inherent in the way a product is designed
     that is related to the intended uses as well as the
     reasonably foreseeable uses that may be made of the
     products it sells.

Vallejo, 2014 U.S. Dist. LEXIS 138455, at *5-6.        Nebraska courts

have applied the learned intermediary doctrine in products

liability actions involving the warnings for pharmaceutical

products. Id. at *6.    Under that doctrine, a defendant’s duty to

warn is discharged if adequate warnings were provided to the

plaintiff’s healthcare provider rather than to the plaintiff

herself. Id.    The adequacy of specific warnings in the context

of pharmaceutical products is assessed under a “reasonableness”

standard. Id. at 7.    Further, the deficient warnings must be the

cause of the plaintiff’s injuries, meaning that the plaintiff

must demonstrate that “the treating physician would not have

                                  -11-
        Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 12 of 25



prescribed the medical device” if a different warning had been

provided. Langner v. Boston Sci. Corp., 2020 U.S. Dist. LEXIS

222125, at *11 (D. Neb. 2020).

     The parties agree that the learned intermediary doctrine

applies to plaintiff’s failure to warn claim.           Plaintiff submits

that the Instructions for Use (“IFU”) did not contain adequate

warnings with respect to the defects and dangers of the PCO

mesh.    Defendants respond, however, that plaintiff has failed to

allege sufficiently 1) that the warnings in the IFU provided to

plaintiff’s physicians were inadequate or 2) how any purported

defect in the warnings caused her injuries.

     Defendants’ arguments are unavailing.          First, Monroe

identifies numerous alleged deficiencies with respect to the

warnings in the IFU provided to her physicians.           Although many

of the purported deficiencies relate to unexperienced

complications, plaintiff also alleges that 1) the IFU failed to

warn of risks such as “erosion and migration through adjacent

tissue and viscera,” the primary complication of which she

complains, and 2) the IFU lacked warnings as to the frequency,

severity and duration of complications.

     Second, Monroe sufficiently alleges that the defective

warnings caused her injuries by contending that her physician


                                     -12-
       Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 13 of 25



would not have used defendants’ product if proper warnings had

existed.    She maintains that her physician was induced to use

the PCO mesh based on defendants’ representations in the IFU and

that her physician would not have implanted the mesh if proper

warnings had been provided.

       Accordingly, Monroe has stated a claim for strict liability

based on a failure to warn.

            3.    Negligence (Count I)

       To state a claim for negligence in a products liability

case under Nebraska law, a plaintiff must plead the elements of

duty, breach, causation and damages. Jay, 264 Neb. at 880.               The

primary inquiry is “whether the manufacturer’s conduct was

reasonable in view of the foreseeable risk of injury.” Id. at

880.    Here, defendants contend that Monroe has not plead

adequately the elements of breach or causation.

       Plaintiff alleges that defendants were negligent in

       designing, testing, inspecting, manufacturing, packaging,
       labeling, marketing, distributing, and preparing written
       instructions and warnings [for PCO mesh products].

Because Monroe has plausibly stated a claim for strict liability

based on a design defect and a failure to warn, this Court

concludes that she has also alleged a claim for negligence. See

Dye, 2020 U.S. Dist. LEXIS 105676, at *25-27 (holding that

                                    -13-
     Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 14 of 25



plaintiff stated a claim for negligent manufacturing where he

also plausibly stated a claim for strict liability design defect

and manufacturing defect).     Insofar as her negligence claim is

based on a manufacturing defect that differs from the product’s

intended design, however, such a claim cannot succeed for the

same reason that her strict liability manufacturing defect claim

fails.

          4.    Consumer Protection Violations (Count V)

     Monroe alleges that defendants engaged in unfair and

deceptive conduct in violation of two consumer protection laws:

the Magnuson-Moss Warranty Act (“MMWA”), 15 U.S.C. § 2301 et

seq., and the Nebraska Consumer Protection Act (“NCPA”), Neb.

Rev. Stat. § 59-1602 et seq.     Defendants urge this Court to

dismiss both claims as inadequately pled.

     The MMWA

     affords consumers a private cause of action for violations
     of the substantive provisions of the Act and for breach of
     a written or implied warranty.

Sanford v. Ektelon/Prince Sports Group, Inc., 1999 U.S. Dist.

LEXIS 17458, at *15 (D. Neb. 1999).      The MMWA does not create a

federal cause of action for personal injury claims based on

breach of warranty.    As a result, plaintiffs must demonstrate a

specific substantive violation of the MMWA to support a claim


                                  -14-
        Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 15 of 25



for personal injuries. Id. at *20-22; Boelens v. Redman Homes,

Inc., 748 F.2d 1058, 1065-66 (5th Cir. 1984).

     Monroe’s MMWA claim is similar to the one discussed in

Sanford, where the court found that the plaintiff failed to

state a claim under the substantive provisions.           Indeed, her

allegations “are of a generic nature” and “[n]o violations of

[the substantive provisions] are specifically alleged.” Sanford,

1999 U.S. Dist. LEXIS 17458, at *23.         Monroe similarly does not

allege that defendants attempted to disclaim any warranties,

which could indicate a substantive violation.           For those

reasons, Monroe has not stated a claim for a violation of the

MMWA.

     Under the NCPA,

     [u]nfair methods of competition and unfair or deceptive
     acts or practices in the conduct of any trade or commerce
     shall be unlawful.

§ 59-1602.     To state a claim of a violation of the NCPA, a

plaintiff must allege that the defendant

     (1) engaged in an act or practice that constitutes an
     unfair method of competition or a deceptive trade practice
     in the conduct of any trade or commerce; (2) that the
     defendant’s conduct affected the public interest; (3) that
     the plaintiff was injured in its business or property by
     [the defendant’s] unfair method of competition or deceptive
     trade practice; and (4) that plaintiff suffered damages.




                                     -15-
     Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 16 of 25



Oriental Trading Co., Inc. v. Yagoozon, Inc., 2016 WL 2859603,

at *5 (D. Neb. 2016) (internal quotation marks omitted).

Pursuant to the public interest requirement, the unfair or

deceptive practice complained of must “directly or indirectly

affect[] the people of the State of Nebraska.” Anderson v.

Travelex Ins. Servs., 2019 U.S. Dist. LEXIS 73407, at *9 (D.

Neb. 2019); § 59-1601(2).

     Monroe has stated a claim under the NCPA, albeit just

barely.   Liberally construing plaintiff’s complaint, she alleges

that defendants engaged in unfair and deceptive conduct by

creating a product that is purportedly dangerous in its design

and use of polyester and failing to warn about the risks

inherent in the PCO mesh, including its alleged propensity to

cause inflammation and erosion into surrounding tissue.         She

further alleges that those unfair practices led her physicians

to use the PCO mesh to repair her hernia and that the implanted

mesh eroded into her small intestine, causing her damage.

     Finally, plaintiff alleged facts sufficient to establish

that defendants’ deceptive practices had an impact on the public

interest.   Her allegations raise a reasonable inference that the

defects in the PCO mesh and accompanying IFU were not limited to

the individual product used in her surgery but rather in all PCO



                                  -16-
     Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 17 of 25



mesh products distributed across the country, including in

Nebraska.

     Accordingly, defendants are not entitled to dismissal of

Monroe’s claim under the NCPA.

            5.   Unjust Enrichment (Count VI)

     Defendants move to dismiss Count VI on the ground that

Monroe has not established that they were unjustly enriched by

her use of the PCO mesh.

     Unjust enrichment occurs when “there has been a transfer of

a benefit without adequate legal ground.” Kalkowski v. Neb.

Nat'l Trails Museum Found. Inc., 290 Neb. 798, 806 (2015).             To

state an unjust enrichment claim, a plaintiff must plead that

“[he or she] bestowed a benefit on the defendants and that it

would be unjust to allow the defendants to retain that benefit.”

Abrahamson v. First Nat'l Bank of Holdrege, 2006 U.S. Dist.

LEXIS 20045, at *20 (D. Neb. 2006).

     Plaintiff alleges that 1) she paid for defendants’ PCO mesh

to repair her hernia and that defendants accepted payment from

plaintiff and others on her behalf, 2) she did not receive the

safe and effective medical device for which she paid and 3)

defendants’ PCO mesh eroded into her bowel and required surgery

to remove.    Monroe’s allegations are therefore sufficient to

                                  -17-
        Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 18 of 25



raise a reasonable inference that it would be inequitable for

defendants to retain the benefit they received in the form of

payment for the PCO mesh used in her hernia repair operation.

Accordingly, plaintiff has stated a claim for unjust enrichment.

             6.    Fraudulent Concealment and Negligent

                   Misrepresentation (Counts VII and VIII)

     Defendants move to dismiss Counts VII and VIII for failure

to meet the heightened pleading requirements of Fed. R. Civ. P.

9(b).

     To make a prima facie case for negligent misrepresentation

under Nebraska law, a plaintiff must demonstrate that

     (1) a representation was made; (2) the representation was
     false; (3) the representation was made recklessly or
     negligently as to its truth; (4) the representation was
     made with the intention that it should be relied upon; (5)
     the representation was relied upon; and (6) damages were
     suffered as a consequence.

Olsen v. Nelnet, Inc., 392 F. Supp. 3d 1006, 1019 (D. Neb.

2019).     Similarly, to state a claim for fraudulent concealment

under Nebraska law, a plaintiff must show that

     (1) the defendant had a duty to disclose a material fact;
     (2) the defendant, with knowledge of the material fact,
     concealed the fact; (3) the material fact was not within
     the plaintiff’s reasonably diligent attention, observation,
     and judgment; (4) the defendant concealed the fact with the
     intention that the plaintiff act in response to the
     concealment or suppression; (5) the plaintiff, reasonably
     relying on the fact or facts as the plaintiff believed them

                                     -18-
     Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 19 of 25



     to be as the result of the concealment, acted or withheld
     action; and (6) the plaintiff was damaged by the
     plaintiff’s action or inaction in response to the
     concealment.

Knights of Columbus Council 3152 v. KFS Bd, Inc., 280 Neb. 904,

925-26 (2010).   Under the Federal Rules, a party alleging fraud

must state with particularity the circumstances constituting

fraud. Fed. R. Civ. P. 9(b).     To satisfy that requirement, a

complaint “must plead the who, what, where, when, and how of the

alleged fraud” and conclusory allegations of fraudulent or

deceptive conduct are insufficient. Gray v. Wiese, 2016 U.S.

Dist. LEXIS 113870, at *8-9 (D. Neb. 2016) (internal quotations

omitted).   Because negligent representation is “a subspecies of

fraud,” the particularity rule applies to both negligent

misrepresentation and fraudulent concealment claims. Superior

Servs. v. Universal Warranty Corp., 2016 U.S. Dist. LEXIS 66756,

at *16-18 (D. Neb. 2016).

     Monroe fails to state a claim for either fraudulent

concealment or negligent misrepresentation under the heightened

pleading requirements of Fed. R. Civ. P. 9(b).        She makes only

vague allegations that defendants concealed or misrepresented

the “serious side effects” of the PCO mesh and that it “had not

been adequately tested.”    She also makes no attempt to specify

the timeframe and manner in which the misrepresentations were


                                  -19-
     Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 20 of 25



made, alleging that defendants concealed “the true defective

nature” of the PCO mesh “[a]t all relevant times.”         Such vague

recitation of the elements of each claim is insufficient “to

allow a party to quickly and specifically respond to a

potentially damaging allegation” as required by Rule 9(b).

Olsen, 392 F. Supp. 3d at 1020.      Accordingly, Monroe has failed

to state a claim of either fraudulent concealment or negligent

misrepresentation.

          7.    Negligence Per Se (Count IX)

     Monroe contends that defendants are negligent per se for

“failure to establish or maintain certain records, or make

certain reports, with respect to medical devices” in violation

of 21 U.S.C. § 331(e) and for “[f]ailure to report in writing to

FDA a correction, removal, and/or discontinuation of a device

conducted to reduce a risk to health posed by the device” in

violation of 21 C.F.R. § 806.01(a)(1).

     The Nebraska Supreme Court has repeatedly held that

     the violation of a regulation or statute is not negligence
     per se, but may be evidence of negligence to be considered
     with all the other evidence in the case.

Certain Underwriters at Lloyd's v. Southern Pride Trucking,

Inc., 301 F. Supp. 3d 949, 959 (D. Neb. 2018) (quoting Scheele

v. Rains, 292 Neb. 974, 982 (2016)).      Accordingly, although


                                  -20-
     Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 21 of 25



defendants’ alleged violations may be evidence of negligence,

they cannot constitute negligence per se and thus Monroe’s claim

is not viable.

     Even if the violation of a statute or regulation did

constitute negligence per se under Nebraska law, plaintiff’s

allegations are wholly conclusory and unsupported by sufficient

facts.   Therefore, Monroe’s negligence per se claims will be

dismissed.

           8.    Vicarious Liability (Count X)

     Under the doctrine of respondeat superior,

     an employer may be held vicariously liable for the
     negligence or intentional torts of its employee, provided
     the employee was acting within the scope of the employer's
     business.

Pearce v. Werner Enters., Inc., 116 F. Supp. 3d 948, 953 (D.

Neb. 2015).

     Defendants urge dismissal of Monroe’s vicarious liability

claim because it rests on the validity of her other claims, all

of which must fail according to defendants.       Because this Court

has already determined that several of Monroe’s claims will

survive the motion to dismiss, it will not dismiss her claim for

vicarious liability on that basis.




                                  -21-
     Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 22 of 25



     Liberally construing Monroe’s complaint, she has stated a

claim of vicarious liability.     She avers that any alleged

actions or omissions of defendants were committed by their

agents or employees within the scope of their employment and

with the full authorization or ratification of defendants.             Her

factual allegations raise the reasonable inference that the

manufacturing, advertising and distribution of the PCO mesh of

which Monroe complains was conducted by defendants’ agents or

employees within the scope of their employment.        Accordingly,

defendants are not entitled to dismissal of Monroe’s claim for

vicarious liability.

          9.    Punitive Damages (Count XI)

     Finally, defendants urge this Court to dismiss plaintiff’s

claim for punitive damages.     It is well-established that

     Nebraska law does not permit a plaintiff to obtain punitive
     damages over and above full compensation for the
     plaintiff’s injuries.

Golnick v. Callender, 290 Neb. 395, 404 (2015); see also State

ex rel. Cherry v. Burns, 258 Neb. 216, 226 (1999) (“[P]unitive

damages contravene Neb. Const. art. 7, § 5, and are not

allowed.”)




                                  -22-
      Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 23 of 25



      Monroe attempts to preserve her claim for punitive damages

by highlighting that the United States Supreme Court has held

that punitive damages are recoverable under 42 U.S.C. § 1983

      when the defendant's conduct is shown to be motivated by
      evil motive or intent, or when it involves reckless or
      callous indifference to the federally protected rights of
      others.

Burns, 258 Neb. at 227.     Plaintiff’s argument is both perplexing

and without merit.     She brings no claim under § 1983 or any

other federal civil rights law and thus the cited exception to

Nebraska’s prohibition on punitive damages does not apply.

Accordingly, Monroe can prove no set of facts that would entitle

her to punitive damages and her claim in that regard will be

dismissed.

IV.   Leave to Amend Complaint

      In her memorandum in opposition to defendants’ motion to

dismiss, Monroe requests that, if any of her claims are

dismissed, she be granted leave to amend her complaint.

      Under the Federal Rules of Civil Procedure, leave to amend

should be “freely give[n]” in instances in which “justice so

requires.” Fed. R. Civ. P. 15(a)(2).       A district court may deny

such a request, however, when it is characterized by “undue

delay, bad faith, futility, [or] the absence of due diligence on

the movant’s part.” Nikitine v. Wilmington Trust Co., 715 F.3d

                                   -23-
     Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 24 of 25



388, 390 (1st Cir. 2013).     Plaintiffs have the burden to

demonstrate why a court should allow leave to amend. See Newman

v. Metro. Life Ins. Co., 2013 U.S. Dist. LEXIS 32286, at *31 (D.

Mass. 2013).

     This Court sees no reason to allow plaintiff leave to amend

her complaint any further.     She has already amended her

complaint twice and has failed to provide a proposed amended

complaint or proffer any basis for yet another amendment. See

id.(denying leave to amend where plaintiff “failed to provide a

proposed amended complaint or articulate the basis for [her]

additional claims”); Upshaw v. Andrade, 2011 U.S. Dist. LEXIS

91985, at *5 (D. Mass. 2011) (finding a plaintiff’s motions for

leave to amend “deficient because they fail to attach a proposed

amended complaint”); Noonan v. Wonderland Greyhound Park Realty

LLC, 723 F. Supp. 2d 298, 344 n.117 (D. Mass. 2010) (explaining

that “in the event [the plaintiff] seeks leave to amend . . . ,

he must file the proper motion for leave with supporting legal

authority, see LR. 7.1, and attach a copy of the proposed

amended complaint”).




                                  -24-
     Case 1:20-cv-10144-NMG Document 31 Filed 01/06/21 Page 25 of 25



                                 ORDER

     For the foregoing reasons, the motion of defendants to

dismiss plaintiff’s complaint (Docket No. 10) is,

     (a)   with respect to Counts III, VII, VIII, IX, XI and the

           claim pursuant to the Magnuson-Moss Warranty Act in

           Count V, ALLOWED, but

     (b)   otherwise, DENIED.

     There will be no further amendments to the complaint.



So ordered.



                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge


Dated January 6, 2021




                                  -25-
